Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
Claims 1- 9, 11-13 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-12 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (JP 2011-013528).
For claim 1: Nakamura discloses an image forming apparatus, fig. 1 comprising: a contacting and separating part (transport rollers) 101b, 102b that is movable between a first position where a recording medium is contactable and a second position separated from the first position, figs. 3-5; and a hardware processor (control means/ unit 500) that controls a position of the contacting and separating part [0013], based on temperature information of the recording medium (while temperature of the transport rollers is measured, the temperature of the transport rollers at least at the initial stage (after power up/ cold start, see fig. 5, [0053] is directly proportional to a temperature of the recording medium P, thus, temperature information of the recording medium is indirectly obtained, see at least [0021, 0048, 0054-0056]).

For claim 2: Nakamura discloses that the hardware processor controls a position of the contacting and separating part in such a way that a state of a surface layer (e.g. gloss unevenness/ roller mark) of an image to be formed on the recording medium becomes uniform [0024, 0051, 0056].

For claim 3: Nakamura discloses that the hardware processor estimates, based on the temperature information, (see claim 1 rejection), a temperature change of the recording medium (from initial temperature to 40°C of the roller 101b and indirectly temperature of the recording medium, fig. 5, [0053-0054]) caused by the contacting and separating part when the recording medium is located at the first position (contact position), and determines a position of the contacting and separating part based on an estimation result of the temperature change [0025], (moves to the separated position based on above mentioned change of the temperature, see at least [0054]).

For claim 4: Nakamura discloses that the hardware processor 500 determines a position of the contacting and separating part based on a relationship between a range of a temperature of 30°C to 80°C, (line A, [0050, 0053]), wherein temperatures of 42°C-48°C, [0051] at which roller marks are generated are included, and that the range of temperature  transitions within a predetermined (any) time, see fig. 5, horizontal axis, the range being based on the estimation result, and a predetermined temperature range of 40°C to exceeding 50°C, fig. 5, see at least [0047-0048, 0051, 0053-54].

For claim 5: Nakamura discloses that the hardware processor determines a position of the contacting and separating part at the second position when the range of the temperature of 30°C to 80°C straddles the predetermined temperature range (range 40°C-50°C and 42°C-48°C, fig. 5, [0047, 0051, 0053-0054]).

For claim 6: Nakamura discloses a temperature detection part 105, fig. 3 that indirectly detects a temperature of the recording medium, wherein the hardware processor controls a position of the contacting and separating part based on information related to a detection result of the temperature detection part [0047].

For claim 8: Nakamura discloses that the hardware processor controls a position of the contacting and separating part, based on information on a temperature around the image forming apparatus, (temperature detection part 105 disposed in vicinity of the transport roller(s) 101b, 102b and detects temperature of the transport roller together with surrounding temperature, thus, around the image forming apparatus), see at least [0047-0048]. 

For claims 9: Nakamura discloses that the hardware processor controls a position of the contacting and separating part (transport roller) based on information of the temperature of the transport roller which is dependent on the temperature of the recording medium (see claim 1 rejection), furthermore, Nakamura discloses that a temperature of the recording medium is dependent on a density of an image area (image data) to be formed on the recording medium [0003], thus, the hardware processor indirectly controls the position of the transport roller based on information on the image data to be formed on the recording medium.

For claim 11: Nakamura discloses that the contacting and separating part is provided in a conveyance path part 101b, 102b on which the recording medium is conveyed, figs. 1-3.

For claim 12: Nakamura discloses a fixing part 9 that is disposed on an upstream side from the contacting and separating part 101b, 102b in a conveyance direction of the recording medium P, figs. 1-2 and heats and fixes an image onto the recording medium [0034]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/ are rejected under U.S.C. 103 as being unpatentable over Nakamura in view of Applicant Admitted Prior Art (hereinafter AARP).  
For claim 13: Nakamura discloses that an image to be formed on the recording medium contains a wax.     
Nakamura is silent so as to an image to be formed on the recording medium contains a release agent that serves as a surface layer of the image and that is for delamination of the fixing part from the image.
AAAPR discloses that an image to be formed on the recording medium contains a release agent that serves as a surface layer of the image and that is for delamination of the fixing part from the image [0004-0005].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the claimed invention to have the release agent that serves as a surface layer of the image and that is for delamination of the fixing part from the image, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim(s) 7 is/ are rejected under U.S.C. 103 as being unpatentable over Nakamura in view of Yasue et al. (hereinafter Yasue, US 2006/ 0071953).  
For claim 7: Nakamura discloses the hardware processor controls a position of the contacting and separating part based on information of the recording medium (paper type, [0025]).
Nakamura is silent so as to the information of the recording medium is inputted to the image forming apparatus.
Yasue discloses the that an information of a recording medium is inputted to an image forming apparatus [0090].
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Nakamura, so as to have the information of the recording medium inputted to the image forming apparatus, as taught by Yasue, in order to enhance versatility of the device [0090].

Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive.On pages 6 through 7 of the response Applicant argues that “There is nothing in Nakamura that even suggests controlling the transfer rollers based on the temperature information of the recording medium”, “Applicant respectfully submits that this position is both baseless and erroneous. First, there is no evidence provided by the Examiner showing that the temperature of the transfer rollers is “directly proportional” to the temperature of the paper that would allow the temperature of the paper to be “indirectly obtained/estimated” based on the temperature of the rollers. There is no evidence in the record that there is any type of correlation or relationship between the temperature of the transfer rollers and temperature of the paper. To the contrary, the temperature of the rollers is completely independent of the temperature of the paper”, “The term “directly proportional” is nothing more than generic term, without any meaning or context, which has been unfairly relied on by the Examiner to fill a gaping hole in Nakamura. Thus, based on the teaching of Nakamura and the evidence on record, no direct or indirect correlation can be drawn between the temperature of the rollers and the temperature of the paper to allow the temperature of the paper to be “indirectly obtained/estimated” based on the temperature of the roller. The Examiner’s reasoning is nothing more than a speculative conjecture, void of any verity”.
The Examiner respectfully disagrees because: at least at the initial stage (after power up/ cold start, see fig. 5, [0053]) when a printing job with a number of recording papers passing through the transport roller a temperature of the transport rollers would rise due to a heat conduction from a passing recording paper, being a source of heat “the heated recording paper may come into contact with the transport roller”, [0003]. 
A temperature gradient (temperature increase/ decrease with time) and temperature of the transport roller would be proportional to the temperature of the passing recording paper at least due to the fact that the transporting roller do not include neither heating nor cooling device (preferred embodiment), thus, would inherently be heated by the passing paper according to the well known laws of thermodynamics. 
Furthermore, as it is shown in figs. 3-5 of Nakamura, the hardware processor (controller) controls contact and separation of the transporting rollers (at specific temperatures) based on temperature of the transporting roller which in turn is dependent on the temperature of the passing heated recording paper and time during which the heated recording papers (number of the recoding papers having particular temperature) are passing the transport roller , fig. 5, thus, control is performed at least indirectly based on the temperature of the passing recording paper, and the claim language has no requirement that control is directly related to the temperature of the recording medium. In addition, it is not clear from claim language how, by what particular means a temperature of the recording medium was obtained. 
Moreover, Applicant argues that “While heat may dissipate from the rollers to the paper, the amount of heat transferred does not lower the temperature of the rollers during the course of the roller operation to allow the temperature of the paper to be “indirectly obtained/estimated” based on the temperature of the rollers”.
The Examiner respectfully disagrees because there is nothing in the claim language that requires lowering the temperature of the roller or following the temperature of the recording medium at all times, wherein Nakamura controls contact and separation of the transport roller at 40°C and 50°C [0054]. 
Applicant argues that “This difference becomes even more pronounced by virtue of claim 3. Claim 3 requires estimating the temperature change of the recording medium based on the temperature information (e.g., type of paper). Nakamura fails to teach any kind of estimation of temperature change of the recording medium. The Examiner has failed to provide how a change in temperature in the recording medium can be correlated to temperatures that the roller is subjected to during operation. Further, Nakamura fails to teach that such estimation is based on the temperature information of the paper. Nakamura simply teaches that when the transfer roller 101b becomes 40°C, it separates from transfer roller 101a and when the temperature exceeds 50°C, transfer roller 101b crimps to roller 101a. Thus, Nakamura does not teach temperature change of paper being estimated based on the information of the paper”.
The Examiner respectfully disagrees because Nakamura discloses that “Since the relationship between the temperature of the transport roller and the roller mark may differ depending on the paper type and the like, it is preferable to obtain it in advance by experiments or the like for each paper type used in the apparatus”, [0025], with regard to the transport roller temperature dependence on the recording paper temperature, see above.
Applicant argues that “Notwithstanding any of the deficiencies of Nakamura highlighted above, claim 4 requires that the hardware processor determines the position of the contacting and separating part based the relationship between (1) a range of a temperature that transitions within a predetermined time and (2) and a predetermined temperature range. Nakamura simply controls the position of the rollers based on the temperature of the rollers as measured by a sensor — nothing more. Nakamura fails to teach any temperature range for the recording medium and certainly one that transitions within a predetermined period of time. There is no “predetermined period of time” for the recording medium taught by Nakamura. The passage relied on by the Examiner simply says roller marks can be generated on the paper when the temperature of the rollers is between 42 to 48°C. Other passages simply say that when the temperature is 40°C the rollers separate and when it exceeds 50°C the rollers crimp together”.
The Examiner respectfully disagrees because Nakamura in fig. 5 discloses temperate range of 30°C to 80°C, (line A, [0050, 0053]) and a predetermined temperature range of 40°C to exceeding 50°C in which the roller contacts and separates from the recording medium, (the controller determines the position of the transport roller [0054]).  
Furthermore, Nakamura discloses predetermined (any) time related to the temperature range, see fig. 5, wherein time is defined by number of papers printed (horizontal axis). Also Nakamura discloses that the temperature range may be estimated [0048].
Applicant argues that “Claim 5 requires this above temperature range of the recording medium be compared to a predetermined temperature range. Again, Nakamura fails to teach a range in temperature of the paper that is within a predetermined period of time based on estimation results based on temperature information associated with the paper. In addition, Nakamura fails to teach comparing this range to a “predetermined temperature range” for the paper”.
The Examiner respectfully disagrees because Nakamura discloses that at the temperature range of 40°C to 50°C the controllers determines the second (separated) position of the transport roller. It is clear from fig. 5 that the temperature of 40°C to 50°C, (which is the second/ separated position) straddle the temperature range of 30°C to 80°C as well as temperature range of 42°C-48°C where the roller marks are generated.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Mon-Fri 8:30-1, 2:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852